DETAILED ACTION
Summary
Claims 1-25 are pending in the application. Claims 1, 8, 11, 18, and 21 are rejected under 35 U.S.C. 102(a)(1). Claims 2-7, 9-10, 12-17, 19-20, and 22-25 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 11, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (U.S PGPub 2014/0221836 A1).
Regarding Claim 1, Takeda discloses an ultrasonic diagnostic apparatus (Abstract) comprising: 
a probe (Fig. 3, 1b) configured to transmit an ultrasonic wave to an object and receive an echo ultrasonic wave reflected from the object [0007]; 
a touch screen (Fig. 3, 107) [0057] configured to display a first image generated based on the echo ultrasonic wave (Fig. 14, UD) [0086], and display a reference user interface (UI) element (Fig. 14, body mark button B5) for diagnosing a first diagnosis portion and a second diagnosis portion (Fig. 15, BL, the different body marks each represent different diagnosis portions the user can diagnose) [0087]+[0003]; and 
a controller (Fig. 4, 108) [0060] configured to: 
in response to a touch input to the reference user interface element [0086], 
control the touch screen to display a second image showing a location of each of the first diagnosis portion and the second diagnosis portion (Fig. 15, section BL is an image that shows the locations of at least the first and second diagnosis portions) [0087], and
control the touch screen to display a first UI element for selecting the first diagnosis portion and a second UI element for selecting the second diagnosis portion (Fig. 15, the individual images of BL can be selected in order to select the different diagnosis portions) [0088].
Regarding Claim 8, Takeda discloses the invention as claimed. Takeda further discloses wherein the touch screen is further configured to display a third UI element for stopping the first image (Fig. 13, B1) [0083].
Regarding Claim 11, Takeda discloses a method for controlling an ultrasonic diagnostic apparatus (Abstract), the method comprising: 
transmitting, by a probe (Fig. 3, 1b), an ultrasonic wave to an object [0007]; 
receiving, by the probe (Fig. 3, 1b), an echo ultrasonic wave reflected from the object [0007]; 
displaying, by a touch screen (Fig. 3, 107) [0057], a first image generated based on the echo ultrasonic wave (Fig. 14, UD) [0086]; 
displaying, by the touch screen  (Fig. 3, 107) [0057], a reference user interface (UI) element (Fig. 14, body mark button B5) for diagnosing a first diagnosis portion and a second diagnosis portion (Fig. 15, BL, the different body marks each represent different diagnosis portions the user can diagnose) [0087]+[0003]; and 
in response to a touch input to the reference user interface element [0086], 
controlling the touch screen to display a second image showing a location of each of the first diagnosis portion and the second diagnosis portion (Fig. 15, section BL is an image that shows the locations of at least the first and second diagnosis portions) [0087], and 
controlling the touch screen to display a first user UI element for selecting the first diagnosis portion and a second UI element for selecting the second diagnosis portion (Fig. 15, the individual images of BL can be selected in order to select the different diagnosis portions) [0088].
Regarding Claim 18, Takeda discloses the invention as claimed. Takeda further discloses displaying, by the touch screen, a third UI element for stopping the first image (Fig. 13, B1) [0083].
Regarding Claim 21, Takeda discloses an ultrasonic diagnostic apparatus (Abstract) comprising: 
a probe (Fig. 3, 1b) configured to transmit an ultrasonic wave to an object and receive an echo ultrasonic wave reflected from the object [0007]; 
a touch screen (Fig. 3, 107) [0057] configured to display a first image generated based on the echo ultrasonic wave  (Fig. 14, UD) [0086], and 
display a reference user interface (UI) element (Fig. 14, body mark button B5) for diagnosing one or more diagnosis portions (Fig. 15, BL, the different body marks each represent different diagnosis portions the user can diagnose) [0087]+[0003]; and 
a controller (Fig. 4, 108) [0060] configured to:
in response to a touch input to the reference user interface element [0086], 
control the touch screen to display a second image showing a location of a first diagnosis portion of the one or more diagnosis portions (Fig. 15, section BL is an image that shows the locations of at least the first and second diagnosis portions) [0087], and 
control the touch screen to display a first UI element for selecting the first diagnosis portion (Fig. 15, the individual images of BL can be selected in order to select the different diagnosis portions) [0088].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 6-7, 10, 12-13, 16-17, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Tashiro (U.S PGPub 2014/0088427 A1).
Regarding Claim 2, Takeda teaches the invention as claimed. Takeda further teaches the controller is configured to store the at least one ultrasonic image of the first diagnosis portion in a memory (Fig. 5, S109-S111) [0098]-[0099] ([0122] shows the storage unit is a memory).
Takeda fails to explicitly teach wherein when at least one ultrasonic image of the first diagnosis portion is obtained after receiving a touch input to the first UI element.
Tashiro teaches an ultrasound diagnostic apparatus (Abstract). This system chooses the body mark (diagnosis portion from after receiving a touch input to the first UI element) and then obtains the ultrasound image [0065]-[0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Takeda to obtain the ultrasound image after selecting the body mark, as taught by Tashiro, because this shows the clinician what part of the examination they should be performing, thereby simplifying the ultrasound examination and allowing the user to perform operation easily and more efficiently, as recognized by Tashiro [0004].
Regarding Claim 3, Takeda teaches the invention substantially as claimed. Takeda fails to explicitly teach wherein when at least one ultrasonic image of the first diagnosis portion is obtained after receiving a touch input to the first UI element, the controller is configured to control the touch screen to display at least one indicator at a point at which the first diagnosis portion is located in the second image.
Tashiro teaches an ultrasound diagnostic apparatus (Abstract). This system chooses the body mark (diagnosis portion from after receiving a touch input to the first UI element) and then obtains the ultrasound image [0065]-[0066]. This system has an indicator on the potential body marks to show where the diagnosis portions are located (Fig. 3, 41-48 show the body mark locations with the indicator showing the diagnostic portion location) [0063]+[0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Takeda to obtain the ultrasound image after selecting the body mark, and display the diagnosis portion on the second image, as taught by Tashiro, because this shows the clinician what part of the examination they should be performing, thereby simplifying the ultrasound examination and allowing the user to perform operation easily and more efficiently, as recognized by Tashiro [0004].
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. Takeda further teaches wherein the at least one ultrasonic image of the first diagnosis portion [0079]. 
Takeda fails to explicitly teach the image includes the first image obtained after receiving the touch input to the first UI element.
Tashiro further teaches mage includes the first image obtained after receiving the touch input to the first UI element [0068]+[0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Takeda to obtain the ultrasound image after selecting the body mark, and display the diagnosis portion on the second image, as taught by Tashiro, because this shows the clinician what part of the examination they should be performing, thereby simplifying the ultrasound examination and allowing the user to perform operation easily and more efficiently, as recognized by Tashiro [0004].
Regarding Claim 7, the combination of references teaches the invention substantially as claimed.  Takeda further teaches wherein the at least one ultrasonic image of the first diagnosis portion is plural in number (Fig. 23, UDa+UDb) [0106].
Regarding Claim 10, Takeda teaches the invention as claimed. Takeda further teaches wherein in response to a touch input to the first UI element (Fig. 7, S304) [0088], the controller is configured to control the touch screen to display a virtual probe icon (Fig. 7, S306) (Fig. 16, PM) [0091]
Takeda fails to explicitly teach that the probe icon is for guiding obtaining of an ultrasonic image of the first diagnosis portion.
Tashiro further teaches the probe mark on the body mark helps to guide the obtaining of the ultrasound image [0058]+[0091]+[0095].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Takeda to obtain the ultrasound image after selecting the body mark, and display the diagnosis portion on the second image, as taught by Tashiro, because this shows the clinician what part of the examination they should be performing, thereby simplifying the ultrasound examination and allowing the user to perform operation easily and more efficiently, as recognized by Tashiro [0004].
Regarding Claim 12, Takeda teaches the invention as claimed. Takeda further teaches storing the at least one ultrasonic image of the first diagnosis portion in a memory (Fig. 5, S109-S111) [0098]-[0099] ([0122] shows the storage unit is a memory).
Takeda fails to explicitly teach when at least one ultrasonic image of the first diagnosis portion is obtained after receiving a touch input to the first UI element.
Tashiro teaches an ultrasound diagnostic apparatus (Abstract). This system chooses the body mark (diagnosis portion from after receiving a touch input to the first UI element) and then obtains the ultrasound image [0065]-[0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Takeda to obtain the ultrasound image after selecting the body mark, as taught by Tashiro, because this shows the clinician what part of the examination they should be performing, thereby simplifying the ultrasound examination and allowing the user to perform operation easily and more efficiently, as recognized by Tashiro [0004].
Regarding Claim 13, Takeda teaches the invention substantially as claimed. Takeda fails to explicitly teach when at least one ultrasonic image of the first diagnosis portion is obtained after receiving a touch input to the first UI element, controlling the touch screen to display at least one indicator at a point at which the first diagnosis portion is located in the second image.
Tashiro teaches an ultrasound diagnostic apparatus (Abstract). This system chooses the body mark (diagnosis portion from after receiving a touch input to the first UI element) and then obtains the ultrasound image [0065]-[0066]. This system has an indicator on the potential body marks to show where the diagnosis portions are located (Fig. 3, 41-48 show the body mark locations with the indicator showing the diagnostic portion location) [0063]+[0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Takeda to obtain the ultrasound image after selecting the body mark, and display the diagnosis portion on the second image, as taught by Tashiro, because this shows the clinician what part of the examination they should be performing, thereby simplifying the ultrasound examination and allowing the user to perform operation easily and more efficiently, as recognized by Tashiro [0004].
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. Takeda further teaches wherein the at least one ultrasonic image of the first diagnosis portion [0079]. 
Takeda fails to explicitly teach the image includes the first image obtained after receiving the touch input to the first UI element.
Tashiro further teaches mage includes the first image obtained after receiving the touch input to the first UI element [0068]+[0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Takeda to obtain the ultrasound image after selecting the body mark, and display the diagnosis portion on the second image, as taught by Tashiro, because this shows the clinician what part of the examination they should be performing, thereby simplifying the ultrasound examination and allowing the user to perform operation easily and more efficiently, as recognized by Tashiro [0004].
Regarding Claim 17, the combination of references teaches the invention substantially as claimed.  Takeda further teaches wherein the at least one ultrasonic image of the first diagnosis portion is plural in number (Fig. 23, UDa+UDb) [0106].
Regarding Claim 20, Takeda teaches the invention as claimed. Takeda further teaches wherein in response to a touch input to the first UI element (Fig. 7, S304) [0088], controlling the touch screen to display a virtual probe icon (Fig. 7, S306) (Fig. 16, PM) [0091]
Takeda fails to explicitly teach that the probe icon is for guiding obtaining of an ultrasonic image of the first diagnosis portion.
Tashiro further teaches the probe mark on the body mark helps to guide the obtaining of the ultrasound image [0058]+[0091]+[0095].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Takeda to obtain the ultrasound image after selecting the body mark, and display the diagnosis portion on the second image, as taught by Tashiro, because this shows the clinician what part of the examination they should be performing, thereby simplifying the ultrasound examination and allowing the user to perform operation easily and more efficiently, as recognized by Tashiro [0004].
Regarding Claim 22, Takeda teaches the invention as claimed. Takeda further teaches the controller is configured to store the at least one ultrasonic image of the first diagnosis portion in a memory (Fig. 5, S109-S111) [0098]-[0099] ([0122] shows the storage unit is a memory).
Takeda fails to explicitly teach wherein when at least one ultrasonic image of the first diagnosis portion is obtained after receiving a touch input to the first UI element.
Tashiro teaches an ultrasound diagnostic apparatus (Abstract). This system chooses the body mark (diagnosis portion from after receiving a touch input to the first UI element) and then obtains the ultrasound image [0065]-[0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Takeda to obtain the ultrasound image after selecting the body mark, as taught by Tashiro, because this shows the clinician what part of the examination they should be performing, thereby simplifying the ultrasound examination and allowing the user to perform operation easily and more efficiently, as recognized by Tashiro [0004].
Regarding Claim 23, Takeda teaches the invention substantially as claimed. Takeda fails to explicitly teach wherein when at least one ultrasonic image of the first diagnosis portion is obtained after receiving a touch input to the first UI element, the controller is configured to control the touch screen to display at least one indicator at a point at which the first diagnosis portion is located in the second image.
Tashiro teaches an ultrasound diagnostic apparatus (Abstract). This system chooses the body mark (diagnosis portion from after receiving a touch input to the first UI element) and then obtains the ultrasound image [0065]-[0066]. This system has an indicator on the potential body marks to show where the diagnosis portions are located (Fig. 3, 41-48 show the body mark locations with the indicator showing the diagnostic portion location) [0063]+[0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Takeda to obtain the ultrasound image after selecting the body mark, and display the diagnosis portion on the second image, as taught by Tashiro, because this shows the clinician what part of the examination they should be performing, thereby simplifying the ultrasound examination and allowing the user to perform operation easily and more efficiently, as recognized by Tashiro [0004].

Claims 4-5, 14-15, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Tashiro and Hirai (U.S PGPub 2016/0018520 A1).
Regarding Claim 4, Takeda teaches the invention as claimed. Takeda fails to explicitly teach wherein when at least one ultrasonic image of the first diagnosis portion is obtained after receiving a touch input to the first UI element.
Tashiro teaches an ultrasound diagnostic apparatus (Abstract). This system chooses the body mark (diagnosis portion from after receiving a touch input to the first UI element) and then obtains the ultrasound image [0065]-[0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Takeda to obtain the ultrasound image after selecting the body mark, as taught by Tashiro, because this shows the clinician what part of the examination they should be performing, thereby simplifying the ultrasound examination and allowing the user to perform operation easily and more efficiently, as recognized by Tashiro [0004].
The combination fails to explicitly teach the controller is configured to control the touch screen to display a thumbnail of the at least one ultrasonic image of the first diagnosis portion.
Hirai teaches an imaging system for ultrasound (Abstract). This system displays a thumbnail of the at least one ultrasonic image of the first diagnosis portion [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to display a thumbnail of the at least one ultrasonic image of the first diagnosis portion, as taught by Hirai, as this simplifies image alignment as shortens processing time, as recognized by Hirai [0006].
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. The combination of Takeda and Tashiro fails to explicitly teach wherein the controller is configured to control the touch screen to display the thumbnail of the at least one ultrasonic image of the first diagnosis portion at an area adjacent to the first UI element.
Hirai further teaches that the thumbnail of the ultrasound image of the diagnosis portion is in an area adjacent to the first UI element (3D body mark image) (Fig. 11C, 20) [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to display a thumbnail of the at least one ultrasonic image of the first diagnosis portion, as taught by Hirai, as this simplifies image alignment as shortens processing time, as recognized by Hirai [0006]. One of ordinary skill would recognize that, as the 3D body mark images of Takeda and Tashiro are the first UI element, the 3D body mark image of Hirai corresponds to the first UI element.
Regarding Claim 14, Takeda teaches the invention as claimed. Takeda fails to explicitly teach when at least one ultrasonic image of the first diagnosis portion is obtained after receiving a touch input to the first UI element.
Tashiro teaches an ultrasound diagnostic apparatus (Abstract). This system chooses the body mark (diagnosis portion from after receiving a touch input to the first UI element) and then obtains the ultrasound image [0065]-[0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Takeda to obtain the ultrasound image after selecting the body mark, as taught by Tashiro, because this shows the clinician what part of the examination they should be performing, thereby simplifying the ultrasound examination and allowing the user to perform operation easily and more efficiently, as recognized by Tashiro [0004].
The combination fails to explicitly teach controlling the touch screen to display a thumbnail of the at least one ultrasonic image of the first diagnosis portion.
Hirai teaches an imaging system for ultrasound (Abstract). This system displays a thumbnail of the at least one ultrasonic image of the first diagnosis portion [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to display a thumbnail of the at least one ultrasonic image of the first diagnosis portion, as taught by Hirai, as this simplifies image alignment as shortens processing time, as recognized by Hirai [0006].
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. The combination of Takeda and Tashiro fails to explicitly teach wherein controlling the touch screen to display the thumbnail comprises controlling the touch screen to display the thumbnail of the at least one ultrasonic image of the first diagnosis portion at an area adjacent to the first UI element.
Hirai further teaches that the thumbnail of the ultrasound image of the diagnosis portion is in an area adjacent to the first UI element (3D body mark image) (Fig. 11C, 20) [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to display a thumbnail of the at least one ultrasonic image of the first diagnosis portion, as taught by Hirai, as this simplifies image alignment as shortens processing time, as recognized by Hirai [0006]. One of ordinary skill would recognize that, as the 3D body mark images of Takeda and Tashiro are the first UI element, the 3D body mark image of Hirai corresponds to the first UI element.
Regarding Claim 24, Takeda teaches the invention as claimed. Takeda fails to explicitly teach wherein when at least one ultrasonic image of the first diagnosis portion is obtained after receiving a touch input to the first UI element.
Tashiro teaches an ultrasound diagnostic apparatus (Abstract). This system chooses the body mark (diagnosis portion from after receiving a touch input to the first UI element) and then obtains the ultrasound image [0065]-[0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Takeda to obtain the ultrasound image after selecting the body mark, as taught by Tashiro, because this shows the clinician what part of the examination they should be performing, thereby simplifying the ultrasound examination and allowing the user to perform operation easily and more efficiently, as recognized by Tashiro [0004].
The combination fails to explicitly teach the controller is configured to control the touch screen to display a thumbnail of the at least one ultrasonic image of the first diagnosis portion.
Hirai teaches an imaging system for ultrasound (Abstract). This system displays a thumbnail of the at least one ultrasonic image of the first diagnosis portion [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to display a thumbnail of the at least one ultrasonic image of the first diagnosis portion, as taught by Hirai, as this simplifies image alignment as shortens processing time, as recognized by Hirai [0006].
Regarding Claim 25, the combination of references teaches the invention substantially as claimed. The combination of Takeda and Tashiro fails to explicitly teach wherein the controller is configured to control the touch screen to display the thumbnail of the at least one ultrasonic image of the first diagnosis portion at an area adjacent to the first UI element.
Hirai further teaches that the thumbnail of the ultrasound image of the diagnosis portion is in an area to the first UI element (3D body mark image) (Fig. 11C, 20) [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to display a thumbnail of the at least one ultrasonic image of the first diagnosis portion, as taught by Hirai, as this simplifies image alignment as shortens processing time, as recognized by Hirai [0006]. One of ordinary skill would recognize that, as the 3D body mark images of Takeda and Tashiro are the first UI element, the 3D body mark image of Hirai corresponds to the first UI element.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Ohta et al. (U.S PGPub 2016/0143620 A1).
Regarding Claim 9, the system of Takeda teaches the invention as claimed. Takeda is silent regarding wherein each of the first diagnosis portion and the second diagnosis portion comprises one of pericardial portion, perihepatic portion, perisplenic portion, pelvic portion, airway, lung, cardiovascular portion, trauma portion and orbital portion.
Ohta teaches an assistance device for ultrasound (Abstract). This system displays first and second diagnosis portions as a pericardial area (Fig. 5, 72a), a perihepatic portion (Fig. 5, 72b), and perisplenic portion (Fig. 7, 72d) and a pelvic portion (Fig. 5, 72f) [0009]+[0055].
It would have been obvious to one of ordinary skill in the art so the diagnosis portions are the specified portions, as taught by Ohta, because this is a prompt and easy ultrasonography examination for trauma, and having these be the diagnosis area allows for more accurate guidance when performing the FAST examination, as recognized by Ohta [0009]+[0012].
Regarding Claim 19, the system of Takeda teaches the invention as claimed. Takeda is silent regarding wherein each of the first diagnosis portion and the second diagnosis portion comprises one of pericardial portion, perihepatic portion, perisplenic portion, pelvic portion, airway, lung, cardiovascular portion, trauma portion and orbital portion.
Ohta teaches an assistance device for ultrasound (Abstract). This system displays first and second diagnosis portions as a pericardial area (Fig. 5, 72a), a perihepatic portion (Fig. 5, 72b), and perisplenic portion (Fig. 7, 72d) and a pelvic portion (Fig. 5, 72f) [0009]+[0055].
It would have been obvious to one of ordinary skill in the art so the diagnosis portions are the specified portions, as taught by Ohta, because this is a prompt and easy ultrasonography examination for trauma, and having these be the diagnosis area allows for more accurate guidance when performing the FAST examination, as recognized by Ohta [0009]+[0012].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pelissier et al. (U.S PGPub 2010/0049050 A1) which teaches an ultrasound machine for executing a protocol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793